office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 aswei postf-105922-12 uilc date date to veronica l trevino attorney dallas large business international from grant d anderson senior counsel branch income_tax accounting subject change in method_of_accounting and sec_481 adjustment this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer b c date1 date2 year1 year2 year3 ---------------------------------------------- -------------------------------------------------------- -------------------------------------- ---------------- ------------------ ------ ------ ------ postf-105922-12 a b c d e dollar_figuref dollar_figureg issues ------- ------ ------ --- --- ------------------- ----------------- does a change in the treatment of participation_agreement gains from deferral under sec_1_446-4 of the income_tax regulations to recognition in the year of realization constitute a change in method_of_accounting under sec_446 of the internal_revenue_code if there is a change in method_of_accounting does the adjustment under sec_481 sec_481 adjustment include the gains from certain participation agreements from year2 a closed_year conclusion sec_1 the change in the treatment of participation_agreement gains to recognition in the year of realization constitutes a change in method_of_accounting under sec_446 the sec_481 adjustment includes gains from certain participation agreements from year2 facts taxpayer is an investment_advisor who provides investment services to its related hedge fund entities through management agreements taxpayer is compensated for its services through management fees equal to a of the net assets of a particular fund and incentive fees equal to approximately b to c of the net appreciation of each fund’s shares for the given year under the management agreements taxpayer may defer its incentive fees the default deferral_period is d years if the incentive fees are deferred they are deemed reinvested in the applicable offshore feeder fund therefore they either increase or decrease in value depending on the performance of the applicable fund’s assets taxpayer’s funds invest in corporate or other types of debt equities and real_estate in the year1 year2 and year3 taxpayer deferred its incentive fees postf-105922-12 in date1 b one of taxpayer’s consolidated investments funds entered into credit default swaps with c an investment bank through the credit default swaps b purchased protection against the lack of future cash flows from e subprime mortgage backed securities on date2 taxpayer entered into a participation_agreement with b participation cds whereby taxpayer received a participation interest in the credit default swap transactions between b and c taxpayer claims that it entered into the participation cds to hedge its price risk with respect to its deferred incentives fees in year2 taxpayer realized gains of dollar_figuref from the participation cds in year3 taxpayer realized gains of dollar_figureg from the participation cds taxpayer did not recognize any gains from the participation cds on its year2 and year3 tax returns instead taxpayer contends that the recognition of the gains from the participation cds is deferred until the gains or losses from its incentive fees are recognized under sec_1_446-4 relating to hedging_transactions the service is currently auditing taxpayer’s treatment of its participation cds the service may conclude for multiple potential reasons that the participation cds gains are not properly deferred pursuant to section sec_1_446-4 the service expects that it may propose that taxpayer must recognize the gains arising from the participation cds upon realization taxpayer’s statute_of_limitations for year2 taxable_year is closed the service is proposing to make a sec_481 adjustment to prevent the taxpayer from omitting income related to year2 law and analysis issue sec_446 provides that taxable_income is to be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income keeping his books sec_1_446-1 provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether timing is involved the pertinent inquiry is whether the accounting practice permanently affects the taxpayer’s lifetime taxable_income or merely changes the taxable_year in which taxable_income is reported see sec_2 of revproc_97_27 1997_1_cb_680 sec_2 of revproc_2011_14 2011_1_cb_330 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 415_f2d_1341 7th cir an accounting practice that involves the timing of when an item is included in income or when it is deducted is considered a method_of_accounting postf-105922-12 112_tc_270 color arts inc v commissioner t c memo where the correction_of_an_error results in a change in accounting_method the requirements of sec_446 are applicable 126_tc_322 aff’d 518_f2d_357 6th cir 88_tc_1069 diebold inc v united_states cl_ct 891_f2d_1579 fed cir cert_denied 498_us_823 although a method_of_accounting may exist under the definition in sec_1 e ii a without the necessity of a pattern of consistent treatment in most instances a method_of_accounting is not established for an item without such consistent treatment see sec_1_446-1 the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns without regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1 e ii a if a taxpayer treats an item properly in the first return that reflects the item however the taxpayer has adopted a method_of_accounting for that item see revrul_90_38 1990_1_cb_57 sec_1_446-4 provides generally that a hedging_transaction as defined under sec_1221 must be accounted for under the rules in sec_1_446-4 sec_1_446-4 provides that the method_of_accounting for a hedging_transaction must clearly reflect income which is achieved by reasonably matching the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the item being hedged the change in treatment from deferring the recognition of the gains from the participation cds until the gains or losses from the incentive fees are recognized under sec_1_446-4 to recognizing the gain in the year of realization constitutes a change in method_of_accounting under sec_446 the gain resulting from the participation cds is a material_item because it involves the proper time for the inclusion of the gain in gross_income the alternative treatments of the gain - deferral under sec_1_446-1 and recognition upon realization -- result in recognition of the same amounts of taxable_income over the lifetime of taxpayer the only difference is the taxable_year in which the income is reported therefore the change in treatment of the gain from the participation cds at issue constitutes a change in method_of_accounting under sec_446 issue sec_481 provides that in computing the taxpayer’s taxable_income for any taxable_year if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts postf-105922-12 from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer see also sec_1_448-1 a change in method_of_accounting to which sec_481 applies includes a change in treatment of a single material_item see sec_1_481-1 343_f2d_568 5th cir knight-ridder v united_states f 2d pincite peoples bank trust v commissioner f 2d pincite 42_tc_386 when there is a change in method_of_accounting to which sec_481 is applied income for the taxable_year preceding the year_of_change must be determined under the method_of_accounting that was then used and income for the year_of_change and the following taxable years must be determined under the new method_of_accounting as if the new method had always been used see sec_2 of revproc_2002_18 an examining agent changing a taxpayer’s method_of_accounting will make the change in a year under examination ordinarily the change will be made in the earliest taxable_year under examination or if later the first taxable_year the method is considered to be impermissible although an examining agent may defer the year_of_change to a later taxable_year in appropriate circumstances an examining agent will not defer the year_of_change in order to reflect the hazards_of_litigation moreover an examining agent will not defer the year_of_change to later than the most recent year under examination on the date of the agreement finalizing the change see sec_5 of revproc_2002_18 an examining agent changing a taxpayer’s method_of_accounting ordinarily will impose a sec_481 adjustment subject_to a computation of tax under sec_481 if applicable the sec_481 adjustment whether positive or negative will be taken into account entirely in the year_of_change see sec_5 of revproc_2002_18 a sec_481 adjustment can include amounts attributable to taxable years that are closed by the statute_of_limitations 114_tc_1 aff’d 273_f3d_875 9th cir 126_tc_322 aff’d 518_f2d_357 6th cir graff chevrolet co v campbell f 2d pincite 138_f3d_1286 9th cir 80_tc_895 395_f2d_500 10th cir spang industries inc v united_states cl_ct rev’d on other grounds 791_f2d_906 fed cir once the commissioner has imposed a change in method_of_accounting the application of sec_481 to such change is patent and mandatory 78_tc_705 emert v commissioner t c memo hitachi sales corp of america v commissioner t c memo supp t c memo postf-105922-12 because the change in treatment discussed above constitutes a change in method_of_accounting under sec_446 the adjustment should be made in the year_of_change we understand that the year_of_change is year3 the earliest year under examination the gain realized from the participation cds in year3 will be recognized in year3 the year of realization under the new method_of_accounting imposed by the examining agents because such gain was not recognized previously under taxpayer’s old method_of_accounting the imposition of the method change does not result in a duplication or omission of the gain and no adjustment under sec_481 is required the gains realized from the participation cds in year2 will never be recognized under the new method_of_accounting because the realization of the gains occurred in year2 which is prior to the imposition of the new method_of_accounting in year3 further such gains were not recognized under the old method_of_accounting because the gains or losses from the related incentive fees were not recognized during the years in which the old method_of_accounting was used because the gains will not be recognized under either the old or new method_of_accounting the imposition of the method change results in an omission of such gains and an adjustment under sec_481 is required to remedy such omission the sec_481 adjustment is a positive amount addition to taxable_income and is imposed in full in the year_of_change as required by sec_5 of revproc_2002_18 case development hazards and other considerations no opinion is expressed or implied on whether taxpayer’s participation cds transactions at issue were properly treated by taxpayer as hedging_transactions under sec_1221 and no opinion is expressed on the proper application of sec_1_446-4 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ grant d anderson senior counsel branch income_tax accounting
